     Case 3:18-cv-00527-LRH-WGC Document 92 Filed 01/12/21 Page 1 of 3




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA
 8
                                               ***
 9    HP TUNERS, LLC, a Nevada limited liability Case No. 3:18-cv-00527-LRH-WGC
      company,
10                                               ORDER
                                      Plaintiff,
11
              v.
12
      KENNETH CANNATA,
13
                                           Defendant.
14

15          Before the court is Plaintiff’s HP Tuners, LLC’s (“HP Tuners”) motion for prejudgment
16   writ of attachment (ECF No. 81). Defendant Kenneth Cannata opposes the motion (ECF No. 86).
17   I.     BACKGROUND
18          This dispute arises out of Defendant Kenneth Cannata’s (“Cannata”) alleged
19   misappropriation of HP Tuners’ intellectual property and work with a competitor. See ECF No. 1.
20   Because of the dispute, this Court enjoined Cannata on May 19, 2019, from various activities
21   involving HP Tuners’ intellectual property. ECF No. 28.
22          Following this Court’s entry of preliminary injunction, Cannata suffered a medical
23   emergency on March 3, 2020, which resulted in significant communication impairment and full-
24   time nursing care. ECF Nos. 72–73. Because of Cannata’s health, HP Tuners alleges that third
25   parties are primarily responsible for the handling of his affairs. ECF No. 81, at 11. As such, HP
26   Tuners is seeking a prejudgment writ of attachment on Cannata’s assets that would be used to
27   satisfy a potential judgment in this case. Id.
28   ///
                                                        1
     Case 3:18-cv-00527-LRH-WGC Document 92 Filed 01/12/21 Page 2 of 3




 1   II.     DISCUSSION

 2           Federal Rule of Civil Procedure 64 provides, “[E]very remedy is available that, under the

 3   law of the state where the court is located, provides for seizing a person or property to secure

 4   satisfaction of the potential judgment.” Fed. R. Civ. P. 64(a). “Rule 64 codifies ‘long-settled

 5   federal law providing that in all cases in federal court, whether or not removed from state court,

 6   state law is incorporated to determine the availability of prejudgment remedies for the seizure of

 7   person or property to secure satisfaction of the judgement untimely entered.’” United States v. Van

 8   Cauwenberghe, 934 F.2d 1048, 1064 n.13 (9th Cir. 1991) (quoting Granny Goose Foods v.

 9   Bhd. of Teamsters & Auto Truck Drivers, 415 U.S. 423, 436 (1974)). Thus, under Rule 64, “state

10   law controls the availability of provisional remedies to secure satisfaction of judgments in a federal

11   district court.” Id. (citations omitted).

12           Nevada Revised Statutes sections 31.024 and 31.026 govern the procedures for obtaining

13   a writ of attachment when notice and a hearing are required. Under section 31.024, if the

14   “plaintiff’s affidavit, alone or as supplemented by additional evidence received by the court, meets

15   the requirements of subsection 2 of NRS 31.020, the court shall issue an order directed to the

16   debtor to show cause why the order for attachment should not issue.” Nev. Rev. Stat. § 31.024.

17   Section 31.020(2) provides, “All applications to the court for an order directing the clerk to issue

18   a writ of attachment with notice to the defendant shall be accompanied by an affidavit” that meets

19   the requirements of subsection 1. Nev. Rev. Stat. § 31.020(2).

20           Here, the court has reviewed HP Tuners’ affidavit submitted in support of their motion for

21   the writ of attachment and finds that the affidavit as it now stands does not meet the requirements

22   of section 31.020(1). While the affidavit sets forth the nature of HP Tuners’ claims for relief and

23   identifies the amount to which the affiant believes HP Tuners is entitled, the affidavit does not, as

24   subsection f requires, name all third parties, if any, upon whom a writ of garnishment in aid of the

25   writ of attachment will be served. In addition, Cannata has filed a declaration stating he has

26   “recovered from [his] medical emergency,” and that he is “fully in control of and competent to

27   handle [his] own financial affairs.” ECF No. 87, at 5. These statements directly contradict the

28
                                                       2
     Case 3:18-cv-00527-LRH-WGC Document 92 Filed 01/12/21 Page 3 of 3




 1   allegations made in HP Tuners’ affidavit in support of the motion, and more significantly, cut

 2   against the entire premise of the motion.

 3          Accordingly, the Court will deny HP Tuners’ motion without prejudice.

 4   III.   CONCLUSION

 5          IT IS THEREFORE ORDERED that Plaintiff HP Tuners’ motion (ECF No. 81) is denied

 6   without prejudice.

 7          IT IS SO ORDERED.

 8          DATED this 12th day of January, 2021.

 9

10                                                      LARRY R. HICKS
                                                        UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    3
